STEVENS, Presiding Judge.
This case is before the Court by writ of certiorari to review the lawfulness of an award and findings of The Industrial Commission of Arizona issued on 10 June 1971, affirming a previous award of 9 April 1971, finding that the Commission did not have jurisdiction due to the petitioner’s failure to timely request a hearing following the denial of a claim by notice of claim status dated 2 April 1970.
The petitioner filed a workman’s report of injury on 4 February 1970. On 2 April 1970 the carrier issued a notice of claim status, advising petitioner that his claim had been denied. The printed form carried the following caveat:
“NOTICE TO CLAIMANT:
If you are aggrieved by this notice you may apply for a hearing by filing a written application at any office of the Industrial Commission of Arizona within sixty (60) days after the date of mailing of this notice.”
The notice was mailed the same date.
The petitioner filed a petition for hearing on 25 June 1970. The petition was not timely. Parsons v. Industrial Commission, 14 Ariz.App. 218, 482 P.2d 467 (1971).1 See also Employers Mutual Liability Insurance Company of Wisconsin v. Industrial Commission, 15 Ariz.App. 590, 490 P.2d 35 (1971).
Notwithstanding the jurisdictional question, hearings were conducted. The Fund’s brief urges not only the jurisdictional question but also urges that the award of noncompensability is supportd by the evidence. We too have reviewed the evidence and we agree with the Fund.
The award of the Commission is affirmed.
CASE and DONOFRIO, JJ., concur.

. We acknowledge that the Arizona Supreme Court has granted a petition for the review of PARSONS.